Case: 12-16519     Date Filed: 05/29/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-16519
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 6:12-cv-01104-JA-TBS



ANGEL ASENCIO,
for himself and on behalf of a class of
all others similarly situated,

                         Plaintiff - Appellant,

versus

WELLS FARGO BANK, N.A.,
a National Bank,

                         Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 29, 2013)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
               Case: 12-16519     Date Filed: 05/29/2013   Page: 2 of 2


      The dismissal of the appellant’s complaint is affirmed for the reasons set

forth in the ORDER of the district court dated November 21, 2012. We do not

reach the issue of whether or not the district court erred in denying the appellant’s

motion to file an amended complaint as there is no argument regarding this in the

appellant’s main brief. See United States v. Magluta, 418 F.3d 1166, 1185 (11th

Cir. 2005) (ruling that a party abandons an argument if the party fails to raise the

argument in the party’s initial brief).

      AFFIRMED.




                                          2